Citation Nr: 1634574	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-13 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity weakness due to mitochondrial myopathy.  

5.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity due to mitochondrial myopathy.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

(The issue of whether there was clear and unmistakable error (CUE) in the June 23, 1966, decision of the Board of Veterans Appeals, which denied service connection for a psychiatric disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to May 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in New York, New York.

The Veteran's representative provided argument and Dr. E.T. presented testimony at a hearing before the undersigned in April 2016.  The Veteran was unable to attend the hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung disability, entitlement to an initial evaluation in excess of 10 percent for right upper extremity weakness due to mitochondrial myopathy, entitlement to an initial evaluation in excess of 10 percent for left upper extremity mitochondrial myopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1966 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder. 
 
2.  Evidence associated with the claims file after the final denial in June 1966 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's mood disorder with mixed anxiety and depression is due to his mitochondrial myopathy for which he is receiving service connected benefits for upper extremity residuals. 


CONCLUSIONS OF LAW

1.  The June 1966 Board decision is final.  38 U.S.C. §§ 211(a), 784, 4004(a) (1964); 38 C.F.R. § 19.104 (1966).  
 
2.  Evidence received since the June 1966 Board decision is new and material and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's mood disorder with mixed anxiety and depression is due to his mitochondrial myopathy for which he is receiving service connected benefits for upper extremity residuals.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1966 Board decision the Veteran's claim of entitlement to service connection for a psychiatric disorder was denied.  The decision indicates that the basis for the denial was that the Veteran's in-service hospitalization for longstanding symptoms indicative of a psychiatric disorder preexisted service and there was no change in the nature or degree of the preexisting psychiatric disorder that was identified in service as immaturity with symptomatic habit reaction and psychogenic gastrointestinal reaction.  The decision further found that symptoms since service were similar to those in service and that he was not diagnosed with schizophrenic reaction until 1962, long after service.  The Board concluded that the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and the presumption of soundness was rebutted, there was no aggravation of the preexisting psychiatric disorder in service, and schizophrenic reaction was not incurred in or aggravated during service or manifested to a compensable degree within one year after separation.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, private treatment records, and VA treatment records. 

The June 1966 Board decision became final based on the evidence then of record.  38 U.S.C. 211(a), 784, 4004(a) (1964); 38 C.F.R. § 19.104 (1966).  

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a statement dated in March 2016, Dr. E.T. stated that the Veteran's proper diagnosis was mood disorder with mixed anxiety and depression.  She reported that "[i]t was apparent that he did not know what was going on with himself physically when he was in the military.  He was blacking out, he was vomiting, and he often felt ill.  Dr. E.T. No one seemed to be able to get a handle on the physical and, therefore, indicated that it was basically a mental issue."  Dr. E.T. stated that since that was not truly the case, it was her professional opinion that the Veteran suffered from a mood disorder as a result of his service connected mitochondrial myopathy.  

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Veteran's psychiatric disorder is secondary to a currently service connected disability.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is granted.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for a psychiatric disorder.

In a July 2009 RO rating decision, the Veteran was granted service connection for right and left upper extremity weakness due to mitochondrial myopathy.  In granting the benefits the RO noted that a VA examiner opined that it is as likely as not that the condition is either a congenital disorder manifested prior to service or a disorder that existed prior to service and underwent a permanent increase in underlying pathology.  The examiner was further noted to state that the it is as likely as not that the preexisting condition of mitochondrial myopathy was aggravated during military service as symptoms of recurrent blackouts with muscle weakness were noted there and continued to progress until the diagnosis was made in 1993 following a biopsy.

In a statement dated in March 2016 Dr. E.T. reported that she reviewed the Veteran's complete VA file and had an opportunity to speak with the Veteran.  As noted above, she identified the symptoms that the Veteran experienced in service and then opined that the Veteran's diagnosis was mood disorder with mixed anxiety and depression and this was as a result of his mitochondrial myopathy.  

As such, the evidence is at least in equipoise that the Veteran has a mood disorder with mixed anxiety and depression due to his mitochondrial myopathy for which is in receipt of service connection for residuals.  The record reveals that the Veteran's psychiatric pathology has been variously diagnosed.  This represents a full grant of the benefit sought as to the claim of service connection for psychiatric disability.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a psychiatric disorder is granted.

Service connection for a mood disorder with mixed anxiety and depression is granted.


REMAND

The Veteran has reported that he receives ongoing medical treatment from VA.  VA treatment records regarding the Veteran dated since June 2009 have not been obtained and associated with the claims file.  As such, the Board must remand the claims for attempts to be made to obtain and associate with the claims file the Veteran's VA treatment records dated since June 2009.  38 C.F.R. § 3.159.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claims file additional, up to date, treatment records regarding the Veteran's, the Veteran must be afforded a VA medical examination regarding the current severity of his service connected right and left upper extremity weakness due to mitochondrial myositis.

The decision on the issues of entitlement to service connection for a lung disability, entitlement to an initial evaluation in excess of 10 percent for right upper extremity weakness due to mitochondrial myopathy, and entitlement to an initial evaluation in excess of 10 percent for left upper extremity mitochondrial myopathy, as well as the initial evaluation assigned by the RO for the Veteran's mood disorder with mixed anxiety and depression may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the issue of entitlement to a TDIU cannot be reviewed until the claims for service connection and higher evaluations are adjudicated and an initial evaluation is determined for the Veteran's psychiatric disability.

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In a statement dated in March 2016 Dr. E.T. reported that the Veteran is not employable secondary to service connected disabilities.  As such, for any period on appeal, for which the Veteran does not meet the schedular criteria for award of a TDIU, the claim must be referred to the Director of C&P for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since June 2009.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right and left upper extremity weakness due to mitochondrial myositis.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disabilities.   

3.  Thereafter, implement the grant of service connection for mood disorder with mixed anxiety and depression, readjudicate the claim of entitlement to service connection a lung disorder, and reajudicate the claims for higher evaluations for right and left upper extremity weakness due to mitochondrial myositis.  If the Veteran does not meet the schedular criteria for award of a TDIU during any period, the claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to an TDIU, in accordance with 38 C.F.R. § 4.16(b).
 
4.  Then review the record and readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


